Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to adequately describe how verification is performed/displayed in the manner claimed by the applicant. The examiner respectfully disagrees. As stated in previous actions, Ribbing as aided by Thorwarth does described these things in a sufficient manner to a person of ordinary skill in the art. Applicant’s arguments that the teaching is inadequate is based on the presumption that the office should provide a word for word match of descriptions and/or a textbook degree of explanation. To illustrate this point the examiner would like to draw attention to applicant’s specification paragraph [0052], cited in their most recent remarks as support for their claim amendments. To summarize the paragraph the applicant describes how patient images can be overlaid with isodose contours associated with a 95% isodose in the treatment plan along with the 95% isodose of what was actually delivered, see also figures 1a-d. As the examiner has previously explained the ordinary skill in the art recognizes a treatment plan naturally incorporates a range of acceptable values for dose treatment since enough dose is needed to treat the tissue and too much is injurious. Considering this does Ribbing verbosely say a 95% treatment dose like applicant’s specification? Not that the examiner can find. But Ribbing need not be verbose as Ribbing is communicating to others of ordinary skill in the art that would recognize the meaning at an appropriate level. To provide evidence that this is readily understood to those of ordinary skill in the art the examiner provided the Thorwarth reference as evidence/modification. Without even needing to seriously read Thorwarth a person can see the examiner’s position as correct through mere quick glances. Figure 2 provides a very clear image of dose isocontours. Table 1, provides dose volume histogram details including 95% isodose values, minimum-maximum dose range, etc. all for different isodose volumes (again visualizable through isodose contours of other figures). Applicant states at the bottom of page 8 into page 9 that Ribbing does not disclose a range of acceptable values simultaneously with the dose monitoring data and further asserts it would not be obvious to make such a modification. But when reading Ribbing the dose map is provided as a multi-modal image of the patient with the planning data a person of ordinary skill in the art would recognize that Ribbing describes such a feature at their level. Again we will look to the evidence of Thorwarth as proof. As can be seen in figure 2 and others, various isodose contours are provided over a patient image. Table 1 has the histogram data providing the dose minimum and dose maximum values, which is specified for the different volumes of the patient to treat. So in just the same way that the 42 Gy and 50Gy isocontours are drawn on the patient image in figure 2 the 63.3 Gy minimum acceptable dose and 67.7 Gy maximum acceptable dose for the first volume in table 1 can be drawn as isocontours. This is a radiation therapy plan. Turning back to Ribbing [0023] a dose map is created (yes, visualizable as isocontours or any other equivalent technique, just like fig. 2 of Thorwarth) and compared against the radiation therapy plan (again for emphasis 63.3-67.7 Gy for the first entry of table 1 in Thorwarth). This is what the claim requires and the prior art delivers in a manner that is more than clear when considered at the appropriate level.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27,35,37-38,40-41,47 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ribbing US 20160193480 A1 as evidenced by and/or in view of Thorwarth et. al. “Physical radiotherapy tereatment planning based on functional PET/CT data” hereafter referred to as Thorwarth.

Regarding Claim(s) 27, Ribbing teaches: A method for monitoring radiation delivery, the method comprising: 
acquiring real-time radiation delivery data from a radiotherapy system sensor at multiple time points during a radiation delivery session; (Ribbing [0022]-[0023])
calculating a value of a radiation delivery metric based on the real-time radiation delivery data; (Ribbing [0022]-[0023])
generating a graphical representation simultaneously depicting the value of the radiation delivery metric and a range of acceptable values of the radiation delivery metric over the same multiple time points; (Ribbing [0022]-[0023])
and outputting the graphical representation to a display. (Ribbing [0022]-[0023]) (Thorwarth table 1, figure 2 – corresponds to paragraphs [0005],[0007],[0052], figs 1a-d of applicant’s specification that applicants cited as support for these claim amendments in their response dated 9/1/22. )
	The system of Ribbing describes a general state of the prior art system for treatment verification and updating known at the time of filing. In cited paragraph 22-23, as well as surrounding paragraphs for further details and context, is described a system where dose of radiation delivered is presented in real time incorporated in a real time image of the patient along with the planned treatment and/or remaining and/or recalculated treatment fractions (ART). A person of ordinary skill in the art would recognize that such a treatment plan, being delivered in such a fashion as described, and subject to the adjustments of a monitoring clinician as described would outlay a map of radiation to be delivered to various portions of a patient as well as the order and timing in which it would be delivered. This plan would also include for each voxel a specification of minimum dose necessary to treat certain tissue along with a maximum dose acceptable for safety as is generally known and accepted in the art for patient treatment. All of this background knowledge taken in conjunction with the descriptions of Ribbing would inform a person of ordinary skill in the art a device as claimed by the applicant, including a graphical representation of a range of acceptable values of the plan. Ribbing describes such a system in a manner understandable to a person of ordinary skill in the art but naturally uses different language than the applicant. This may lead to some confusion to readers of this office action about the degree of specificity in Ribbing. To help resolve this potential issue the examiner is including as evidence to Ribbing the description of the art present in Thorwarth for providing greater detail. Specifically the body of the text on page 317-318 where a description of dose parameters is described (e.g. lympth nodes) and how the plan is created flexible for dose up front and then modified in real time based on measurements made of both the dose delivered and of the patient at time of delivery. Additionally table 1 and surrounding figures and descriptions correspond the claimed features in the manner described in their specification as cited by the applicants as support for these features in their remarks. The examiner also offers this reference alternatively as an obvious modification to Ribbing for those who find the detail of Ribbing lacking (though it is the examiner’s opinion that this is simply a matter of verboseness and not of a deficiency in teaching). In such an event a person of ordinary skill in the art would recognize the fuller treatment planning details of Thorwarth would improve the treatment provided and the displaying of progress of treatment by the system/apparatus of Ribbing for the benefit of optimizing the treatment of the patient and because it is recognized by the prior art as a known variant to those of ordinary skill in the art. (Thorwarth 317, “The identification of such biological changes might help in adjusting radiation insensity or fields and/or alter the RT regimen, at the time when further treatment optimizations are still possible… Integrating molecular imaging information as obtained from PET into RT treatment planning might be highly beneficial for the patient in terms of improved target volume definition and characterization.”; table 1) (Ribbing [0030], “Moreover, all statements herein reciting principles, aspects, and embodiments of the invention, as well as specific examples thereof, are intended to encompass both structural and functional equivalents thereof. Additionally, it is intended that such equivalents include both currently known equivalents…)

Regarding Claim(s) 35, Ribbing as taught and/or as modified above: wherein the graphical representation further depicts a difference between a planned value of the radiation delivery metric and the value of the radiation delivery metric calculated based on the real-time radiation delivery data. (Ribbing [0022]-[0023])

Regarding Claim(s) 37, Ribbing as taught and/or as modified above: wherein the graphical representation depicts the value of the radiation delivery metric and the range of acceptable values of the radiation delivery metric superimposed over an anatomical patient image. (Ribbing [0022]-[0023])

Regarding Claim(s) 38, Ribbing as taught and/or as modified above: wherein the graphical representation depicts the value of the radiation delivery metric and the range of acceptable values of the radiation delivery metric superimposed over a patient target region. (Ribbing [0022]-[0023])

Regarding Claim(s) 40, Ribbing as taught and/or as modified above: further comprising comparing the value of the radiation delivery metric with the range of acceptable values of the radiation delivery metric, (Ribbing [0022]-[0023])
and generating a graphical representation depicting whether or not the value of the radiation delivery metric is within the range of acceptable values of the radiation delivery metric. (Ribbing [0022]-[0023])

Regarding Claim(s) 41, Ribbing as taught and/or as modified above: further comprising generating a command signal for stopping radiation delivery if the value of the radiation delivery metric is out of the range of acceptable values of the radiation delivery metric. (Ribbing [0022]-[0023])

Regarding Claim(s) 47, Ribbing as taught and/or as modified above: wherein the anatomical patient image is a PET and/or CT scan of the patient. (Ribbing [0022]-[0023])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881